Citation Nr: 0527861	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-12 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disability, claimed as chronic obstructive 
pulmonary disease (COPD), pulmonary emphysema, and pulmonary 
tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
beriberi.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had duty with the Philippine Commonwealth Army in 
the service of the United States Armed Forces in the Far East 
(USAFFE) from December 1941 to January 1943, and he was a 
prisoner of war from May 1942 to January 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March and September 2000 RO rating decisions.  
In October 2004 the Board remanded this matter in order to 
rectify due process errors.  By a March 2005 rating decision, 
service connection was granted for ischemic heart disease; 
thus, that issue is no longer before the Board on appeal.  

For reasons more fully explained below, this matter must 
unfortunately again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

In October 2004 the Board remanded this matter to the RO, via 
the AMC, in order to ensure due process to the veteran.  In 
the remand the RO was requested to make the initial 
determination as to whether new and material evidence had 
been presented to reopen the claims for the disabilities at 
issue.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  A 
review of the March 2005 supplemental statement of the case, 
in which the AMC found that the "preponderance of evidence 
is against your claim" for both issues on appeal, shows that 
this initial determination as to new and material evidence 
has yet to be done.  

In that regard the Board notes that to reopen a claim which 
has been previously denied and has become final, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The amendment is not applicable to the veteran's current 
attempt to reopen, as it was filed in April 1999.

The Board also notes that there is an additional matter which 
should be addressed in the context of determining whether new 
and material evidence has been submitted to reopen the claim 
for a pulmonary disability.  In July 2000 the veteran 
submitted a medical certificate from the Surigao Medical 
Center, dated in December 1998, which pertained to his 
pulmonary disability claim.  In October 2000 the veteran 
submitted a duplicate copy of this medical certificate, 
however, there was an additional sentence inserted which 
stated "said disease [sic] are military service related".  
The significance, if any, of this additional sentence should 
therefore be addressed on remand.

In order to assure due process to the veteran, and to insure 
compliance with the previous remand, see Stegall v. West, 11 
Vet. App. 268 (1998), this case must, regrettably, be again 
REMANDED for the following development:

1.  A determination should be made as to 
whether new and material evidence has 
been presented to reopen the claims for 
service connection for a pulmonary 
disability and/or beriberi.  This should 
specifically include addressing the two 
copies of the December 1998 medical 
certificate from Surigao Medical Center.  

2.  If it is determined that new and 
material evidence has been presented with 
respect to either claim, a determination 
should be made as to whether service 
connection may be granted for any such 
reopened claim.  To the extent that 
adjudication of either of the claims that 
have been remanded is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case (SSOC) 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including any additional evidence 
obtained as a result of the development 
requested above, and the VCAA.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




___________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


